Citation Nr: 1703897	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  07-34 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In pertinent part, the RO denied service connection for hypertension.

The Veteran testified at a November 2010 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The case originally came before the Board in January 2011, wherein the Board remanded the appeal for additional development.  In a July 2015 decision, the Board denied service connection for hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In November 2016, the Court granted a Joint Motion for Partial Remand that dismissed the claim of entitlement to a compensable initial rating for diabetic neuropathy and remanded the claim of entitlement to service connection for hypertension to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the November 2016 Joint Motion for a Partial Remand, the parties agreed that the Board did not meet its duty to assist because it failed to ensure that a VA examination report was adequate.

In September 2012, the Veteran was afforded a VA General Medical examination in accordance with the Board's January 2011 remand.  The VA examiner concluded that the Veteran's hypertension was not at least as likely as not caused or aggravated by his service-connected diabetes mellitus.  In a July 2015 decision, the Board found that the September 2012 examination and an August 2014 VA medical opinion finding that hypertension was not caused or aggravated by diabetes mellitus or diabetic nephropathy were adequate and in compliance with the January 2011 remand.  The parties to the joint motion found this to be improper and requested that a new VA examination report with adequate rationale be obtained.  Therefore, the Board must remand the claim to afford the Veteran another VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the Joint Motion to Remand).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any available updated medical treatment records and associate them with the claims file, to include all of the Veteran's VA treatment records dated from March 2014 to the present.

2. After completing the foregoing, schedule the Veteran for an examination to determine the etiology of his currently diagnosed hypertension.  The examiner should be provided with the Veteran's complete claims file, including a copy of this remand.  The file must be reviewed.  The examiner is requested to provide a complete rationale for any opinion.  Specifically, the examiner must provide detailed opinions concerning the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed hypertension is caused or aggravated (permanently increased in severity beyond the natural progression) by his service-connected diabetes mellitus?

If the examiner is unable to provide the requested opinion without resort to speculation, he or she should so state; however, a complete rationale for such a finding must be provided.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

3. Then, readjudicate the appeal.  If the benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the appeal to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




